Citation Nr: 0402450	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  98-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 and a member of the Louisiana Army National Guard from 
May 1979 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
Due to the veteran's change in residence, this case has been 
transferred to the RO in Jackson, Mississippi, which now has 
jurisdiction.  


FINDINGS OF FACT

1.  The occurrence of the alleged stressor is supported by 
credible evidence.

2.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

The veteran contends that he currently suffers from PTSD due 
to a physical assault, including an attempted sexual assault 
that occurred during service.  The veteran has presented 
written statements and testimony regarding the details of the 
assault.  Additionally, at his June 2003 hearing, the veteran 
testified that while serving in Vietnam, he served in an area 
subjected to intense shelling and often feared for his life.  
He also reported that as a Chaplain's aid, he accompanied the 
Chaplain to field and was shot at and saw dead bodies.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

The claims file includes a number of medical reports that 
reflect a diagnosis of PTSD.  Ongoing treatment for PTSD is 
documented in VA treatment reports and noted in a May 1998 
Vet Center letter.  Also, PTSD was diagnosed on VA 
examinations conducted in May 1998, June 1998, April 1999, 
and June 2002.  Therefore, the Board finds that the first 
requirement to establish a claim of entitlement to service 
connection for PTSD has been met.

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki v. Brown, 6 Vet App 91 (1993).  Here, the service 
medical records show that in June 1967, the veteran reported 
that he sustained injuries when several soldiers beat him up.  
Although all of the other details that the veteran has 
reported in support of his claim do not appear in the report, 
the report itself clearly demonstrates that an altercation 
did occur.  Therefore, the claimed stressor has been 
verified.

In addition to the 1967 altercation documented in the service 
medical records, the Board notes that the veteran experienced 
other events.  Records from the veteran's National Guard 
service shows that the veteran was treated for injuries in 
May 1981 resulting from a beating.  It was noted that the 
veteran had been hit in the back with a nail.  Also, there is 
mention in the evidence of record concerning other traumatic 
events in the veteran's life.  These include the sexual abuse 
the veteran suffered for several years when he was a child 
and the difficulties he endured having parents who were 
alcoholics, as noted in the June 1998 VA psychological 
evaluation.  There is also mention in the July 1995 VA 
hospital discharge summary of the fact that the veteran's 
medical history included having been stabbed in the chest 
with associated exploratory surgery.  

In West v. Brown, 7 Vet. App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

Although PTSD was diagnosed on VA examination of May 1998, 
the examiner did not provide an opinion regarding a link 
between the beating and the diagnosis of PTSD.  On the VA 
examination conducted in April 1999, the examiner commented 
on the difficulty in determining whether the incidents in the 
veteran's childhood or the incidents in service caused the 
veteran's PTSD.  However, a May 1998 letter from the Vet 
Center indicates that a link to the inservice events has been 
made.  Further, on VA examination in June 2002, the examiner 
found that the previous evaluations were consistent with the 
same history and diagnosis.  It was also reported that the 
later traumatic events also became part of the veteran's 
daily thoughts, which suggests that the current problems 
started with the initial event of 1967.  The examiner 
concluded that the veteran did show several significant PTSD 
symptoms.  The examiner pointed to specifics such as the 
veteran's nightmares and flashbacks about the initial attack 
and problems dealing with it, as well as his withdrawal due 
to paranoia that the problems will resurface and fears of 
being attacked again.  A similar assessment appears in the 
June 1998 VA examination report.

The Board finds that the competent medical evidence in this 
case favors the veteran.  Although the May 1998 VA examiner 
did not offer a nexus opinion and the April 1999 VA examiner 
was uncertain as to which events caused the veteran's PTSD, 
the remaining evidence reflects a greater degree of certainty 
with regard to a nexus.  For instance, the June 2002 VA 
examiner found that the previous evaluations were consistent 
with the same history and diagnosis.  Also, the examiner's 
conclusions regarding the veteran's PTSD symptoms such as 
flashbacks, nightmares and withdrawal due to fear of future 
attacks, strongly suggest that such manifestations are 
related to the assault that occurred during service rather 
than any event that happened prior to or after the specific 
incident reported.  Therefore, the Board finds that the 
medical evidence is sufficient to show a link between PTSD 
and the reported stressor.  

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
PTSD have been met, the appeal is granted.  


ORDER

Entitlement to service connection for PTSD has been 
established, and the appeal is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



